         Case 2:19-cv-02288-JAM-AC Document 18 Filed 04/21/20 Page 1 of 2



                    UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT
              Form 1. Notice of Appeal from a Judgment or Order of a
                            United States District Court
Name of U.S. District Court:               I Eastern District of California
U.S . District Court case number: I 2:19-cv-02288-JAM-AC
Date case was first filed in U.S. District Court: ,.....-1-1-/1_3_/2_0_1_9_ _ _ _ _ _ __
                                                                 :==========================::;
Date of judgment or order you are appealing:                     I 04/20/2019
                                                                 ~------------~

Fee paid for appeal?       (appeal fees are paid at the US. District Court)

r-    Yes    r No        r IFP was granted by U.S. District Court
List all Appellants (List each party filing the appeal. Do not use             "et al." or other abbreviations.)

     Creighton Meland, Jr.




Is this a cross-appeal?       r   Yes        r- No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                    r   Yes       r- No
If Yes, what is the prior appeal case number?

Your mailing address:
1930 G. St.



City: lsacramento                            I                          19_58_1_4_ _ _ _~
                                                 S t a t e : ~ Zip Code:~

Prisoner Inmate or A Number (if applicable):
                                                                 ~----           .....-_-_-_-_-_-_-_-_-_-_-_-_-....::;:-....::;:-....::::-....::::-~
Signature     I s/Anastasia Boden                                      I Date 14/21/2020
       Complete and file with the attached representation statement in the US. District Court
                     Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                                       Rev. 12/01/2018
       Case 2:19-cv-02288-JAM-AC Document 18 Filed 04/21/20 Page 2 of 2



                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                            Form 6. Representation Statement
     Instructions for this form: http:/lwww. ca9. uscourts. gov/forms/form06instructions. pd{
Appellant(s) (List each party filing the appeal, do not use "et al." or other abbreviations.)
Name(s of a / arties:
Creighton Meland, Jr.



Name(s) of counsel (if any):
Anastasia Boden
Joshua Thompson
Daniel Ortner

Address: 1930 G St. Sacramento, CA 95814
Telephone number(s): 1916-419-7111
Email(s): Iaboden@pacificlegal.org; jthompson@pacificlegal.org; dortner@pacifttl
Is counsel registered for Electronic Filing in the 9th Circuit?                        r- Yes      r   No

Appellee(s) (List only the names ofparties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Alex Padilla in his official capacity as Secretary of State of the State of California


Name(s) of counsel (if any):
Lara Haddad



Address: 1300 South Spring Street, Suite 1702 Los Angeles, CA 90013
Telephone number(s): 1{213) 269-6250
Email(s): ILara.Haddad@doj.ca.gov


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form6                                                 1                                        New 12/01/2018
